Citation Nr: 1123861	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries of the feet.

2.  Entitlement to service connection for a bilateral toenail disorder.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to the service-connected             disability.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran/appellant served on active duty in the United States Air Force from November 1955 to August 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The Board notes that the appellant requested a personal hearing at the RO; this hearing was scheduled for May 27, 2009.  In April 2009, the appellant notified the RO was he was unable to appear at the May 2009 personal hearing at the RO; he asked that his appeal be sent to the Board.  His request for a personal hearing is therefore considered withdrawn.  As there is no outstanding hearing request, the Board will proceed with consideration of the issues on appeal.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  As the appellant's private medical records reflect diagnoses of myocardial infarction, arteriosclerotic heart disease, angina pectoris, atherosclerotic cardiovascular disease with bypass grafting, hypertension, and questionable rheumatic heart disease, the Board has recharacterized the cardiac issue on appeal as listed on the first page.

The issue of entitlement to service connection for a cardiovascular disorder and the issue of entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and those two issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  Service connection for cold weather residuals of the right foot and toenails was granted in a February 2010 rating decision, and there is no longer a case or controversy as to the issue pertaining to service connection for said disorders.

2.  Service connection for cold weather residuals of the left foot and toenails was granted in a February 2010 rating decision, and there is no longer a case or controversy as to the issue pertaining to service connection for said disorders.

3.  Service connection for peripheral neuropathy of the right and left lower extremities was granted in a February 2010 rating decision, and there is no longer a case or controversy as to the issue pertaining to service connection for said disorders.

4.  The evidentiary record raises a reasonable doubt as to whether the appellant's tinnitus had its onset during active military service.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of entitlement to service connection for the cold residuals of the right foot and toenails, because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2010).

2.  The Board lacks jurisdiction over the issue of entitlement to service connection for the cold residuals of the left foot and toenails, because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2010).

3.  The Board lacks jurisdiction over the issue of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2010).

4.  Giving the benefit of the doubt to the Veteran, tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010). 

Given the dispositions herein, the Board finds that any defect in the notice or assistance provided to the Veteran constituted harmless error.

A.  Lower-extremity claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  The Veteran filed a timely Substantive Appeal in May 2009, with respect to his claims of entitlement to service connection for the cold residuals of his bilateral feet and toenails, as well as to his claim for service connection for peripheral neuropathy of both lower legs.  

Thereafter, service connection was granted for bilateral cold injury residuals of both feet and toenails in a rating decision issued in February 2010.  Service connection was also granted for peripheral neuropathy of both lower extremities.  These grants of service connection were based on the results of a June 2009 VA cold injury examination, which included diagnoses of bilateral foot cold injury residuals and bilateral leg peripheral neuropathy.  The February 2010 rating decision favorably resolved the issues of service connection for the appellant's claimed bilateral leg, foot and toenail disorders.  Thus, the issues of entitlement to service connection for these disorders have been rendered moot, and therefore none of those issues is currently in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal as to any one of those three claims of entitlement to service connection, and each issue is dismissed without prejudice.

B.  Tinnitus claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has stated that his duties included exposure to noise from the firing of firearms during basic training as well as exposure to aircraft noise.  The Veteran has reported many hundreds of flight hours in World War II aircraft, which he said were very loud.  He also stated that he would have ringing in his ears for days to weeks after flying in such aircraft.  The Veteran has reported that he currently experiences a constant ringing in each of his ears, and that he has had this tinnitus since its onset when he was in the Air Force.

The Veteran underwent a VA audiology examination in April 2008; he reported that he had experienced noise exposure in service and after service.  He reported having had constant bilateral tinnitus described as ringing for approximately ten years.  The VA audiologist rendered a clinical assessment that the appellant's tinnitus not due to noise exposure in service because he had reported the onset of the tinnitus as being in approximately 1998.  

In his August 2008 Notice of Disagreement (NOD), the Veteran stated that he had meant to tell the VA examiner that he had found out that his tinnitus was a medical condition approximately ten years before and not that it had started ten years before.  The Veteran also stated that he had had the tinnitus as a constant condition in each ear ever since his discharge from service. 

The Veteran underwent another VA audiology examination in January 2011; the examiner reviewed the claims file.  The Veteran complained of constant tinnitus in both ears.  He reported that the tinnitus was present when he got out of service.  He also reported noise exposure to rockets and while working in underground vaults.  The Veteran stated that he had been exposed to some recreational noise from hunting that he did with hearing protection.  He also reported occupational noise exposure from trucks and from filling propane tanks; he said no hearing protection was used.  The VA audiologist rendered a clinical assessment that the appellant's tinnitus was due to hearing loss and stated that he 'believed' that the Veteran's current hearing loss was caused by his post-service occupational noise exposure.  

The Veteran has stated that he had first noticed ringing in ears in service, and he has further stated that the tinnitus has continued to the present time.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The evidence unfavorable to the claim for service connection in this case consists of the service medical treatment records which contain no mention of tinnitus, and the 1993 to 2007 private medical treatment records which do not indicate a history of tinnitus.  In addition, there are negative opinions from VA audiologists that the etiology of the appellant's tinnitus is not related to his military service.  However, one opinion was based on a misunderstanding as to the onset date, and the other is based on a 'belief' that the tinnitus is related to post-service hearing loss; neither is an adequate medical opinion to deny the appellant's claim.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from tinnitus and that he was exposed to weapons fire and aircraft noise in while he was on active duty in the Air Force.  There is no evidence of record to contradict the Veteran's statements regarding the onset date of his tinnitus or the continuity of his tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260, specifies that a compensable rating is payable for recurrent tinnitus.

The Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  In other words, the record presents a reasonable doubt that the Veteran's tinnitus had its onset during his active service and has continued to the present.  The Board will resolve that doubt in the Veteran's favor and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal as to the issues of entitlement to service connection for right and left foot and toenail disorders is moot and those issues are all dismissed for lack of jurisdiction.

The appeal as to the issue of entitlement to service connection for right and left lower extremity peripheral neuropathy is moot and that issue is dismissed for lack of jurisdiction.

Entitlement to service connection for tinnitus is granted.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

The appellant has stated that he was exposed to acoustic trauma while he was on active duty in the Air Force.  He maintains that he experienced problems with his hearing while he was in service.  

The audiologist who conducted the April 2008 VA hearing examination concluded that the audiometric testing conducted at the time of the Veteran's July 1959 separation examination revealed hearing which was within normal limits.  The audiologist who conducted the January 2011 VA hearing examination also stated that the hearing test at the Veteran's separation examination showed normal hearing in both ears.  In addition, the second examiner rendered an opinion that indicated that he 'believed' the Veteran's current hearing loss to be due to post-service noise exposure.  

However, it should be noted that the appellant was discharged from the Air Force in August 1959, and that for service department testing dated prior to October 31, 1967, ASA units must be assumed and these need to be converted to ISO (ANSI) units.  It is impossible to tell from either the April 2008 audiologist report or from the January 2011 audiologist report whether the ASA units for the Veteran's July 1959 separation audiometric testing were converted to ISO (ANSI) units or whether the converted units reflect normal hearing.  


Therefore, on remand, an opinion should be obtained that reflects consideration of these factors.

The Veteran is seeking service connection for various cardiovascular disorders, including hypertension, to include as secondary to his service-connected cold injuries of all four extremities.  He contends that his service-connected cold injury residuals have affected many of his bodily functions, including his cardiovascular function.  

Review of the Veteran's service medical records reveals that he reported a history of rheumatic fever on his July 1959 report of medical history.  The associated physician note indicates that the Veteran had questionable cardiac involvement from his bout of rheumatic fever.  This raises the question of a pre-existing cardiac disorder.  In addition, a letter from a private physician, dated in September 1961, led to the medical disqualification of the Veteran for general military service.  The private doctor stated that the appellant had had rheumatoid spondylitis for nine years.  This would appear to indicate that the Veteran incurred residuals from his bout of rheumatic fever.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is clear and unmistakable evidence that a cardiac disorder pre-existed the appellant's entry into military service.  The RO also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.  The May 2010 VA examiner did not specifically address the issue of residuals of rheumatic fever.

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Again, the May 2010 VA examiner did not specifically address the issue of aggravation vis-à-vis the appellant's service-connected disabilities.

On remand, medical opinions should be obtained that reflect consideration of these factors.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements and the development of all potentially relevant evidence as to all issues on appeal, this case is REMANDED to the AMC/RO for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by an appropriate physician in order to determine the nature, onset date and etiology of the appellant's claimed bilateral hearing loss.  The reviewing doctor should consider the information in the claims file in providing an opinion as to the onset date and etiology of the appellant's bilateral hearing loss.  The reviewer should offer an opinion as to the medical probability that any current bilateral hearing loss is attributable to the appellant's military service, to include any exposure to acoustic trauma in service.  The reviewer must discuss all in-service and post-service audiometric testing.  In particular, the reviewer should convert the July 1959 audiometric testing results from ASA units into ISO (ANSI) units.

More specifically, the reviewer must address the question of whether the appellant's currently claimed bilateral hearing loss is causally or etiologically related to any incident of service or whether the claimed bilateral hearing loss is more likely due to some other cause or causes, including post-service occupational or recreational noise exposure, if any.  The opinion should also include a discussion of the appellant's hearing loss symptoms over the years that were submitted by the appellant and/or any third parties.  The effect and significance, if any, of in-service and post-service noise exposure must be delineated by the reviewer.

In assessing the relative likelihood as to origin and etiology of the Veteran's hearing loss, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed hearing loss is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the physician determines that an examination is needed before the requested opinions can be rendered, the AMC/RO should schedule the appellant for such an examination.

3.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by an appropriate specialist (such as a cardiologist or cardiovascular surgeon) in light of the questions of etiology presented in this case.  The reviewer should offer an opinion as to the medical probabilities that any current cardiovascular pathology is attributable to the appellant's military service.  The reviewer should construct a detailed written history of the nature and extent of the appellant's cardiovascular pathology, including hypertensive vascular disease and ischemic heart disease, if any.  The reviewing physician should determine whether any documented cardiac disorders, including hypertension, are etiologically related to the appellant's service or to his service-connected disabilities.  

The reviewer must list each cardiac diagnosis given to the appellant and explain what, if any, etiologic connection exists between any one of those listed conditions and rheumatic fever or the service-connected cold injury residuals of all four extremities, peripheral neuropathy or Raynaud's phenomenon.

Based on the findings of the review of the medical evidence in the claims files, the reviewer should express his/her opinions concerning the questions below.  If it is determined that an examination is needed before the requested opinions can be rendered, the AMC/RO should schedule the appellant for such an examination.

Specifically, the reviewer must address the questions of:

      (a) what cardiac pathology does the appellant currently have and when was said cardiac pathology initially manifested?  Did the appellant have any cardiac involvement from his pre-service bout of rheumatic fever?  Did any portion of the appellant's current cardiovascular pathology pre-exist service; and if so, is it at least as likely as not that said pre-existing cardiovascular pathology was aggravated (increased in severity beyond the normal progression) by any incident of service.  Discuss the 1961 private medical statement that the appellant had rheumatic spondylitis.  
      
      (b) whether any signs or symptoms noted in service or within one year of service separation (in August 1959) were the first manifestations of the appellant's current cardiac pathology?
      
      (c) whether any current cardiac pathology was caused by the appellant's service as opposed to some other factor or factors, such as dyslipidemia?  
      
      (d) whether the cold injury residuals of all four extremities, peripheral neuropathy or Raynaud's phenomenon aggravated, contributed to, or accelerated any existing cardiac or cardiovascular pathology? and 
      
      (e) if the appellant's cold injury residuals of all four extremities, peripheral neuropathy or Raynaud's phenomenon aggravated, contributed to, or accelerated any cardiac or cardiovascular pathology, including hypertensive vascular disease, to what extent, stated in terms of a percentage, did it/they so contribute as compared to the natural progress of the disease itself or as opposed to other possible contributing factors?

A rationale must be provided for all opinions expressed with reference to the medical literature as appropriate.

In assessing the relative likelihood as to origin and etiology of the Veteran's cardiovascular pathology, the reviewer should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

4.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if a reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, that reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of each requested VA physician report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.

6.  After completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the issues on appeal.  If the scheduling of any kind of medical examination is necessary to adjudicate any service connection issue, especially in light of any newly received information, that development should be accomplished.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and caselaw, including those pertaining to continuity of symptoms, secondary service connection, aggravation and the credibility of lay statements.  

7.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


